Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing and RCE  amendments and remarks on 2/10/2022. The application claims the benefit of multiple provisional applications with the earliest date being 05/1/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-5, 8-12, 15-19 and 21-26 are pending. Claims 24-26 are new.
Response to Arguments
3. 	 Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicants arguments revolve around the claims 6-7 to which they assert that Alessio doesn’t teach allowing the user to add a second column and customize it while giving it a name. The teachings of Monday.com’ are added to show the examiner contention that Alessio shows that Monday.com allows the user to edit any one of the columns in the interface and name it. Monday.com’ allows users to input columns with specific data types assigned. Moreover, the columns allow for lookup of data values. Thus, applicant’s arguments are considered moot in light of the additional teaching provided regarding the more robust features of Monday.com’.  It is also not apparent as to who the inventors of the Monday.com or Monday.com’ references are, as none are attributed or listed (MPEP 2153.01(a)) and it is also not clear that either reference was published or disclosed prior to the publication dates of either so as to attribute the disclosures as derived from the inventor’s own disclosure at a prior date. Thus, applicants arguments as to the allowance of the claims is not persuasive.


Continued Examination Under 37 CFR 1.114
4. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6. 	Claims 1-5, 8-12, 15-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over D ’Alessio e.t. al. (hereinafter D ‘Alessio) “Monday.com Walkthrough 2018\ All Features, Platforms & Thoughts” (https://www.youtube.com/watch?v=ajBtOzTIhC8&t=352s), Mar. 1, 2018. (The cited page numbers correspond to the page number of the attached file), in further view of Monday.com et. al. “ https://www.youtube.com/watch?v=VpbgWyPf74g” Aug. 9, 2019. (hereinafter Monday.com’)

In regard to Independent claim 1, D ‘Alessio teaches a system for identifying data types in customized headings, the system comprising:
at least one processor configured to:
display a table having at least one customizable row heading or column heading; receive an insertion of a customized name for the at least one customizable row heading or column heading (See Monday.com, a table is displayed and the user can select on the head of any column or row to customize the heading. As shown below the user can also type into the column box any name they wish to put in there (See page 3-4 and also transcript of video at time 8:40-920, page 41).

    PNG
    media_image1.png
    745
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    1045
    media_image2.png
    Greyscale

perform a lookup of the inserted customized name to identify a data type associated with the inserted customized name and display, based on the identified data type, selectable options for values for an associated cell of the at least one customizable row heading or column heading and enable selection of at least one option of the selectable options and associate the selected option with the associated cell in at least one row or column associated with the at least one customizable row heading or column heading. (See D ‘Alessio, as shown below the user has selected on the status column and a lookup of different status that are selectable is presented. The user can select the status which becomes associated with the row and column entry. The user can select each row and perform the same status lookup and selection. The user can even create their own status by editing the label. See also the status column below with user selectable status of stuck, working on it etc. It is also noted that additional drop-down selections can be made, as shown in the additional screen with the date column. As seen the date can be associated with a status icon and a priority 

    PNG
    media_image3.png
    768
    1200
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    785
    1177
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    734
    1193
    media_image5.png
    Greyscale


While the D ‘Alessio video illustrates the Monday.com user interface features and anticipates each feature of the claim as shown, the device used which are clearly displays on a monitor connected to said device while explicitly used in illustrating said feature, are nonetheless not specifically described. As illustrated the device allows the user to manipulate the functions in the interface using a processor and input device and monitor.  Nonetheless, the Alessio does not describe all the inherent features in the Monday.com application. Specifically, a teaching showing the insertion of a second customized name for a column heading and performing a second lookup of the second customized name to identify a second data type associated with the second customized name. Therefore, the secondary Monday.com’ application shows these. additional features of the interface. Alessio shows above where the user can insert “status column” a name and then perform a lookup of the data type. Monday.com’ shows a second version or a more robustly configured dashboard 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The user can as shown here, customize the column headings to the names they would like or they can import column types by selecting menu more columns

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(See also Monday.com’ pages 9-12) to use specific column data types. Once the heading is assigned or column of type then for example a user can look up a different data type for the column. As shown here, the location column has a data type of address

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


With respect to dependent claim 2, D ‘Alessio teaches a system wherein the at least one processor is further configured to receive the insertion of the customized name from a list of predefined customized names (See Page 26, the user can add a column and pick from a list of names or (Page 3-4) they can enter their own name for the column. 
With respect to dependent claim 3, D ‘Alessio teaches a system wherein the at least one processor is further configured to receive the insertion of the customized name using alphanumeric keystrokes. (See Page 3-4 they can enter their own name for the column as alphanumeric characters (owner status is typed into column heading or pulse). 
With respect to dependent claim 4, D ‘Alessio teaches a system wherein displaying the selectable options includes displaying a drop-down menu of options (See page 4, drop down menu and page 6, 8-9, 17, 25-27, 33, noting that each of these drop downs are available in the column and row and headings. 
With respect to dependent claim 5, D ‘Alessio teaches a system wherein displaying the selectable options includes values that are displayed in at least one button (See page 6 and 33 as displayed as buttons.)
dependent claim 8, D ‘Alessio teaches a system wherein the at least one processor is further configured to display selectable options for second values for a second associated cell of the second customizable row heading or column heading. (See page 6 and 33, as status and priority lookups as well as owner, as the user can move down one row and select the row/column value and view the lookup again). 
With respect to dependent claims 9-10, D ‘Alessio teaches a system wherein the at least one processor is further configured to enable selection of one of the second values and populate the cell (See figure 34, as the user has assigned second values to each of the priority column and status column). (See also transcript page 36-43).  
With respect to claims 11-12, 15-17, claims 11-12, 15-17 reflect a non-transitory computer readable medium comprising instructions for executing by a processor said instructions in a substantially similar manner the features and steps of claims 1-10, and thus are rejected along the same rationale. 
With respect to claims 18-19, claims 18-19 reflect a method comprising instructions for executing a set of steps in a process in a substantially similar manner as the features and steps of claims 1-2 and thus are rejected along the same rationale. 
With respect to dependent claims 21-23, D ‘Alessio teaches the lookup to get dates (See screen 5 above) which is presented to the user as an operation to search and is accessing for example a database of synced dates from outlook or Gmail, which are examples of a preset repository that can in email include a cluster of words. In addition, as explained in the subscription service (see transcript, page 50, 52) the Monday.com user pays for 50 gig of storage for their boards. In the alternative, Monday.com’ shows for example a repository of words (addresses) in the location field (page 16). 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Monday.com’ and D ‘Alessio in front of them to show a how more than one column can be named, and where each column can be of a type (pages 10-12) and where a lookup of the type can be performed. The motivation to combine Monday.com’ with D ‘Alessio first comes from express teaching that the two interfaces are Monday.com and second as Alessio suggests that a user can edit a title of a column and put your own wording to it (Alessio page 41, time line 8:47-9:27) making it to anything the user needs.  
With respect to dependent claims 24-26, wherein performing the lookup of the inserted name to identify the data type associated with the name includes determine the name relates to the clustered words (See location field, relates to addresses (Monday.com’, page 16); wherein the words are “associated with different industries” (See tags column with hash tags can be from different industries or created for different industries as they are customizable and freely editable (page 7-8); wherein the processor is configured to make a recommendation of column based on the name (See date column, page 17, recommends to set as deadline or date reminder). 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Pusher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

A demonstration of dapulse.com and the manipulation of columns and rows with status is pertinent to one or more claims as showing at least the ability to insert one or more column names and then lookup a datatype for the column.  https://web.archive.org/web/20140918184211/https://dapulse.com/features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179